Citation Nr: 0831828	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1982 to July 1982.  The veteran had subsequent service 
in the National Guard from November 1980 to June 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in January 2007, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In February 2008, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record.  During the Board hearing, the 
veteran withdrew several issues and continued to pursue the 
issues currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that he was first diagnosed with 
diabetes mellitus in the 1990s during active National Guard 
duty.  The veteran also contends that his sleep apnea was 
first treated in the 1990s during National Guard active 
service and he was sent to the field hospital.  The veteran 
indicates Sergeant Alford treated him for his diabetes 
mellitus and was aware of his sleeping disorder.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, as well as any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  

While the record shows the veteran had National Guard service 
from November 1980 to June 2003, periods of his active duty 
for training and inactive duty training need to be 
identified.  In order to thoroughly exhaust all resources, 
the Board finds it appropriate to seek further clarification 
as to the units the veteran served in and based on that 
information obtain any outstanding service treatment and 
personnel records from the Arkansas Army National Guard and 
the National Personnel Records Center (NPRC).  The Board 
notes that the available National Guard records have revealed 
that the units the veteran served in included "Btry A 1st Bn 
206th FA Araring, Morrilton, AR" and "1-233-ADA Btry A, 
Morrilton, AR".  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask him to clarify in writing the units 
he served with in the National Guard, as 
well as the time he was with the units.  
Furthermore, the veteran should list in 
detail all treatment for his diabetes 
mellitus and sleep apnea that he had in 
the National Guard and should specify 
which treatments are attributable to any 
active duty for training and which ones 
are due to his inactive duty training.  

2.  The RO should request verification of 
the veteran's service in the National 
Guard for all periods of the veteran's 
active duty for training and inactive duty 
training from 1990 to 2000.  The RO should 
send the new information that the veteran 
is asked to provide, along with his 
service in "Btry A 1st Bn 206th FA Araring, 
Morrilton, AR" and "1-233-ADA Btry A, 
Morrilton, AR" to both the Arkansas Army 
National Guard and the NPRC, and request 
that both the National Guard and the NPRC 
provide the veteran's service treatment 
and personnel records for all periods of 
the veteran's active duty for training and 
inactive duty training.  

3.  The RO also should directly contact 
the units the veteran identified, 
including "Btry A 1st Bn 206th FA Araring, 
Morrilton, AR" and "1-233-ADA Btry A, 
Morrilton, AR", as well as Fort Chaffee, 
and Sergeant Alford at Fort Chaffee and 
request all of the veteran's service 
treatment and personnel records.  

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




